Exhibit 10.1
RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS AGREEMENT CONSTITUTES PART OF THE PROSPECTUS COVERING SECURITIES REGISTERED
UNDER THE SECURITIES ACT OF 1933.
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (hereinafter, the “Agreement”) made
as of the  _____  day of  _____,  _____, between Goodrich Corporation, a New
York corporation (the “Company”), and  _____  (the “Employee”). For purposes of
this Agreement, all capitalized terms not defined herein shall have the meanings
ascribed thereto under the terms of the Goodrich Corporation 2001 Equity
Compensation Plan (as amended, the “Plan”), unless otherwise noted.
WHEREAS, the Employee is employed by the Company or its subsidiaries; and
WHEREAS, the Company wishes to grant an award of restricted stock units under
the Plan, subject to the conditions and restrictions set forth in the Plan and
this Agreement.
NOW THEREFORE, in consideration of the mutual covenants contained in this
agreement, the Company and the Employee agree as follows:

1.  
Grant of Units. The Company hereby grants to the Employee  _____  restricted
stock units (the “Units”). Each Unit held by the Employee shall entitle the
Employee to receive (i) one share of common stock, par value $5.00 per share, of
the Company (“Common Stock”) upon the vesting date of such Units or other
transfer date of the shares of Common Stock represented by such Units (as
described below) and (ii) periodic cash payments from the Company equal in value
to any dividend declared and paid on a share of Common Stock (“dividend
equivalents”). Prior to the vesting date of a Unit or other transfer date of the
shares of Common Stock represented by a Unit, the Employee shall have no
ownership interest in the Common Stock represented by such Unit and the Employee
shall have no right to vote or exercise proxies with respect to the Common Stock
represented by such Unit. No stock certificates will be issued as of the date of
this Agreement (the “Effective Date”) and the Units shall be subject to
forfeiture and other restrictions as set forth below. If during the first year
from the Effective Date the Employee notifies the Company of the Employee’s
intent to terminate employment with the Company during such first year and the
Employee shall be eligible for retirement as of such date of termination, then
the number of Units shall be reduced, as of the date immediately preceding such
date of termination, by multiplying such number by a fraction, the numerator of
which shall be the number of months (rounded upward to the nearest month) of
employment that the Employee has completed with the Company between the Grant
Date and the date of termination and the denominator shall be 12. For the
purpose of this Section 1, the Employee shall be treated as being eligible for
retirement if the Employee terminates employment with the Company at any time
after the Employee is eligible for early retirement as provided under the terms
of the Goodrich Corporation Employees’ Pension Plan (or would be eligible for
early retirement under such plan if the Employee was a participant in such plan
or as provided in a subsidiary company’s salaried pension plan in the event the
Employee’s pension benefits are received solely from the subsidiary’s plan) in
effect at the time of such termination.

 

 



--------------------------------------------------------------------------------



 



2.  
Vesting and Distribution.

(a) General Rule. Except as otherwise provided in Section 2(b) or 2(c), the
Units will be deemed vested upon the Employee’s continued employment with the
Company or one of the Company’s subsidiaries on the dates set forth in the
following schedule:
Three (3) years from the Effective Date — 50% of the Units
Four (4) years from the Effective Date — 75 % of the Units
Five (5) years from the Effective Date — 100% of the Units
Upon vesting, and in any event, on or before March 15 of the year immediately
following the year in which vesting occurred, the Company shall either transfer
physical possession of a stock certificate or certificates for shares of Common
Stock in an amount equal to the number of Units then becoming vested to the
Employee or provide for book entry transfer of such shares to the Employee,
subject to Sections 6 and 7 below.
(b) Early Retirement Eligibility. Notwithstanding the provisions of
Section 2(a), above, to the contrary, in the event the Employee becomes eligible
for Early Retirement, as defined in the Goodrich Corporation Employees’ Pension
Plan (or would be eligible for Early Retirement under such plan if the Employee
was a participant in such plan or as defined in a subsidiary company’s salaried
pension plan in the event the Employee’s pension benefits are received solely
from the subsidiary’s plan), the Employee will be deemed to be fully vested in
the Units as of the date the Employee is first eligible for Early Retirement. As
of such date, the vesting and transfer dates set forth in Section 2(a) shall no
longer apply and, instead the following transfer schedule shall apply while the
Employee remains continuously employed with the Company or one of the Company’s
subsidiaries:
Three (3) years from the Effective Date — 50% of the Units
Four (4) years from the Effective Date — 75% of the Units
Five (5) years from the Effective Date — 100% of the Units
To the extent the Employee has not previously received a transfer of the
applicable percentage of the shares of Common Stock represented by the Units
pursuant to Section 2(a), above, the Employee will then receive a transfer from
the Company of the applicable percentage on or before March 15 of the year
immediately following the year in which the applicable anniversary date of the
Effective Date occurs, with the Company either transferring physical possession
of a stock certificate or certificates for shares of Common Stock in an amount
equal to the number of shares of Common Stock represented by the Units then
becoming transferable pursuant to the above schedule to the Employee or
providing for book entry transfer of such shares to the Employee, subject to
Sections 6 and 7 below.

 

2



--------------------------------------------------------------------------------



 



Notwithstanding the above to the contrary, in the event the Employee incurs a
separation from service prior to the complete transfer of shares of Common Stock
represented by the Units, the remaining shares that have not yet been
transferred shall be transferred to the Employee six (6) months following the
Employee’s separation of service; provided, if the Employee directly,
indirectly, or otherwise, owns, manages, operates, controls, serves as a
consultant to, becomes employed by, participates in, or becomes connected, in
any manner, with the ownership, management, operation or control of any business
that competes with the Company or any of its affiliates, as determined by the
Committee in its sole discretion, after the Employee’s date of separation from
service and prior to the transfer of shares of Common Stock represented by the
Units, the Committee may, in its sole discretion, cancel the Units granted under
this Agreement for which shares of Common Stock have not yet been transferred.
(c) Normal Retirement Eligibility. Notwithstanding the provisions of Section
2(a) or 2(b), above, to the contrary, in the event the Employee becomes eligible
for Normal Retirement, as defined in the Goodrich Corporation Employees’ Pension
Plan (or would be eligible for Normal Retirement under such plan if the Employee
was a participant in such plan or as defined in a subsidiary company’s salaried
pension plan in the event the Employee’s pension benefits are received solely
from the subsidiary’s plan), the Employee will be deemed to be fully vested in
the Units as of the date the Employee is first eligible for Normal Retirement.
As of such date, the vesting and transfer dates set forth in Sections 2(a) and
2(b) shall no longer apply and, instead the following transfer schedule shall
apply while the Employee remains continuously employed with the Company or one
of the Company’s subsidiaries:
Three (3) years from the Effective Date — 50% of the Units
Four (4) years from the Effective Date — 75% of the Units
Five (5) years from the Effective Date — 100% of the Units
To the extent Employee has not previously received a transfer of the applicable
percentage of the shares of Common Stock represented by the Units pursuant to
Section 2(a) or 2(b), above, the Employee will then receive a transfer from the
Company of the applicable percentage on or before March 15 of the year
immediately following the year in which the applicable anniversary date of the
Effective Date occurs, with the Company either transferring physical possession
of a stock certificate or certificates for shares of Common Stock in an amount
equal to the number of shares of Common Stock represented by the Units then
becoming transferable pursuant to the above schedule to the Employee or
providing for book entry transfer of such shares to the Employee, subject to
Sections 6 and 7 below.

 

3



--------------------------------------------------------------------------------



 



Notwithstanding the above to the contrary, in the event the Employee incurs a
separation from service prior to the complete transfer of shares of Common Stock
represented by the Units, the remaining shares that have not yet been
transferred shall be transferred to the Employee within ninety (90) days of the
Employee’s separation of service. In addition, and notwithstanding the above to
the contrary, if an Employee is a “specified employee” (as such term is defined
in Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended and
the Plan is subject to Section 409A, and the transfer of such shares is to occur
after the date of the Employee’s separation from service, the transfer of such
shares or the book entry transfer of such shares may not be made before the date
which is six (6) months after the date of separation from service (or, if
earlier, the date of the Employee’s death).

3.  
Vesting of Units Post-Employment.

(a) In the event of the Employee’s death, all unvested Units shall vest
immediately to the Employee’s beneficiary, as defined in Section 5, upon the
Employee’s death. In the event of the Employee’s permanent and total disability,
all unvested Units shall vest immediately upon such permanent and total
disability.
(b) Anything to the contrary notwithstanding, in the event of a Change in
Control of the Company subsequent to this date, all Units shall immediately
vest.
(c) Notwithstanding any provisions of this Agreement to the contrary, if the
Employee’s employment with the Company or any of its subsidiaries is terminated
for Cause, as defined herein, the Committee may, in its sole discretion,
immediately cancel the Units granted under this Agreement that have not yet
become vested as of any date prior to the date of such termination. For the
purpose of this Agreement, “Cause” shall mean a termination of employment by the
Company due to (i) the violation by the Employee of any rule, regulation, or
policy of the Company, including the Company’s Business Code of Conduct;
(ii) the failure by the Employee to meet any requirement reasonably imposed upon
such employee by the Company as a condition of continued employment; (iii) the
violation by the Employee of any federal, state or local law or regulation;
(iv) the commission by the Employee of an act of fraud, theft, misappropriation
of funds, dishonesty, bad faith or disloyalty; (v) the failure by the Employee
to perform consistently the duties of the position held by such employee in a
manner which satisfies the expectations of the Company after such Employee has
been provided written notice of performance deficiencies and a reasonable
opportunity to correct those deficiencies; or (vi) the dereliction or neglect by
the Employee in the performance of such employee’s job duties.
(d) Except as otherwise provided in Section 2(b) or 2(c), above, upon vesting,
and in any event, on or before March 15 of the year immediately following the
year in which vesting occurred, the Company shall either transfer physical
possession of a stock certificate or certificates for shares of Common Stock in
an amount equal to the number of Units then becoming vested to the Employee (or,
if the Employee is deceased, the Employee’s beneficiary, as defined in
Section 5) or provide for book entry transfer of such shares to the Employee
(or, if the Employee is deceased, the Employee’s beneficiary), subject to
Sections 6 and 7 below.

 

4



--------------------------------------------------------------------------------



 



4.  
Forfeiture. Except as specifically provided in Section 3, if the Employee’s
employment is terminated prior to any of the vesting dates set forth in
Section 2 above, all of the unvested Units will be forfeited. In the event of
such forfeiture, all rights to receive shares of Common Stock or dividend
equivalents or any other ancillary rights shall cease and terminate immediately.

5.  
Assignability/Beneficiary. The rights of the Employee contingent or otherwise in
the Units or dividend equivalents cannot and shall not be sold, assigned,
pledged or otherwise transferred or encumbered other than by will or by the laws
of descent and distribution. The Employee may designate a beneficiary or
beneficiaries to receive any benefits that are due under Section 3 following the
Employee’s death. To be effective, such designation must be made in accordance
with such rules and on such form as prescribed by the Company’s corporate
compensation group for such purpose which completed form must be received by the
Company’s corporate compensation group or its designee before the Employee’s
death. If the Employee fails to designate a beneficiary, or if no designated
beneficiary survives the Employee’s death, the Employee’s estate shall be deemed
the Employee’s beneficiary.

6.  
Tax Withholding. At the time shares of common stock are transferred to the
Employee, the number of shares delivered will be net of the amount of shares
sufficient to satisfy any federal, state and local tax withholding requirements
with which the Company must comply.

7.  
Changes in Capital Structure. The number of shares of Common Stock to be
transferred to the Employee upon the vesting of any Units will be adjusted
appropriately in the event of any stock split, stock dividend, combination of
shares, merger, consolidation, reorganization, or other change in the nature of
the shares of Common Stock in the same manner in which other outstanding shares
of Common Stock not subject to the Plan are adjusted; provided, that the number
of shares subject to this Agreement shall always be a whole number.

8.  
Continued Employment. Nothing contained herein shall be construed as conferring
upon the Employee the right to continue in the employ of the Company or any of
its subsidiaries as an executive or in any other capacity.

9.  
Parties to Agreement. This Agreement and the terms and conditions herein set
forth are subject in all respects to the terms and conditions of the Plan, which
are controlling. All decisions or interpretations of the Board and of the
Committee shall be binding and conclusive upon Employee or upon Employee’s
executors or administrators or beneficiaries upon any question arising hereunder
or under the Plan. This Agreement will constitute an agreement between the
company and the Employee as of the date first above written, which shall bind
and inure to the benefit of their respective executors, administrators,
beneficiaries, successors and assigns.

 

5



--------------------------------------------------------------------------------



 



10.  
Modification. No change, termination, waiver or modification of this Agreement
will be valid unless in writing and signed by all of the parties to this
Agreement.

11.  
Consent to Jurisdiction. The Employee hereby consents to the jurisdiction of any
state or federal court located in the county in which the principal executive
office of the Company is then located for purposes of the enforcement of this
Agreement and waives personal service of any and all process upon the Employee.
The Employee waives any objection to venue of any action instituted under this
Agreement.

12.  
Notices. All notices, designations, consents, offers or any other communications
provided for in this Agreement must be given in writing, personally delivered,
or by facsimile transmission with an appropriate written confirmation of
receipt, by nationally recognized overnight courier or by U.S. mail. Notice to
the Company is to be addressed to its then principal office. Notice to the
Employee or any transferee is to be addressed to his/her/its respective address
as it appears in the records of the Company, or to such other address as may be
designated by the receiving party by notice in writing to the Secretary of the
Company.

13.  
Further Assurances. At any time, and from time to time after executing this
Agreement, the Employee will execute such additional instruments and take such
actions as may be reasonably requested by the Company to confirm or perfect or
otherwise to carry out the intent and purpose of this Agreement.

14.  
Provisions Severable. If any provision of this Agreement is invalid or
unenforceable, it shall not affect the other provisions, and this Agreement
shall remain in effect as though the invalid or unenforceable provisions were
omitted. Upon a determination that any term or other provision is invalid or
unenforceable, the Company shall in good faith modify this Agreement so as to
effect the original intent of the parties as closely as possible.

15.  
Captions. Captions herein are for convenience of reference only and shall not be
considered in construing this Agreement.

16.  
Entire Agreement. This Agreement represents the parties’ entire understanding
and agreement with respect to the issuance of the Units, and each of the parties
acknowledges that it has not made any, and makes no promises, representations or
undertakings, other than those expressly set forth or referred to therein.

17.  
Governing Law. This Agreement is subject to the condition that this award will
conform with any applicable provisions of any state or federal law or regulation
in force either at the time of grant. The Committee and the Board reserve the
right pursuant to the condition mentioned in this paragraph to terminate all or
a portion of this Agreement if in the opinion of the Committee and Board, this
Agreement does not conform with any such applicable state or federal law or
regulation and such nonconformance shall cause material harm to the Company.

This Agreement shall be construed in accordance with and governed by the laws of
the State of New York.

 

6



--------------------------------------------------------------------------------



 



18.  
409A Compliance. Notwithstanding any other provisions of the Agreement herein to
the contrary and, to the extent applicable, the Agreement shall be interpreted,
construed and administered (including with respect to any amendment,
modification or termination of the Plan) in such manner so as to comply with the
provisions of Section 409A of the of the Internal Revenue Code of 1986, as
amended Code and any related Internal Revenue Service guidance promulgated
thereunder.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
first day hereabove first written.

                  GOODRICH CORPORATION    
 
           
 
  By:        
 
     
 
Vice President    

     
Accepted by:
   
 
   
 
(Employee’s name)
   

 

7